Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1-19 and 21-22 are elected in response filled 12/4/2020. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-19 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US 20170148856 A1; hereinafter Choi).
Regarding Claim 1, Choi (Fig.2) discloses an organic light emitting display device comprising: 

    PNG
    media_image1.png
    391
    706
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    373
    401
    media_image2.png
    Greyscale

Choi Figures 2-3
a flexible substrate (comprising {100, 101, 103, 107,109, 110}; [0054]-[0056]; more detail in figure 4E) having a groove (RC; Fig 3; [0075]) that is undercut ([0075]: The stepped portion 400 includes a first layer 410 and a second layer 420 disposed over the first layer 410, and has an undercut structure);  
a common layer (220; [0069]) disposed on the flexible substrate ({100, 101, 103, 107}), comprising an organic light emitting layer (222), and disconnected by the groove (RC); and 
a sealing member (300; [0080]) disposed on the common layer (200) and covering the common layer, wherein the flexible substrate (100, 101, 103) comprises a first substrate layer (101, 103) and a first barrier layer (107) disposed on the first substrate layer, the first barrier layer protrudes with respect to the first substrate layer at the groove (RC), and the first barrier layer (107) that protrudes has a waveform (Fig. 2 shows that layer 107 has lots of grooves and protrusion that are shown from the side view which makes it a waveform depicted in Fig  4B).  

    PNG
    media_image3.png
    290
    715
    media_image3.png
    Greyscale

Choi Figures 4B
Regarding Claim 2, The organic light emitting display device of claim 1, Choi (Fig.2) discloses wherein the first barrier layer (107) has a straight line shape in a first direction (vertical) in which the first barrier layer protrudes and has a waveform in a second direction (horizontal direction) that is perpendicular to the first direction.  
Regarding Claim 5, The organic light emitting display device of claim 2, Choi (Fig.2) discloses wherein the flexible substrate ({100, 101, 103, 107,109,110}) has a through hole (TH)([0055]), and the groove (RC) encloses the through hole (Th; shown in fig.2).  
Regarding Claim 6, The organic light emitting display device of claim 5, Choi (Fig.2) discloses wherein the first direction is a direction (vertical direction that passes through TH) that passes through a center of the through hole, and the second direction (horizontal direction around the vertical direction) is a circumferential direction with respect to the center.  
Regarding Claim 7, The organic light emitting display device of claim 2, Choi (Fig.2) discloses wherein at least a portion of the first barrier layer (portion of 107) that contacts the first substrate layer (100, 101, 103) has the waveform (see claim 1 rejection above).  
Regarding Claim 8, The organic light emitting display device of claim 7, Choi (Fig.2) discloses wherein a length of the at least a portion of the first barrier layer is substantially equal to or longer than a length of a protruding portion of the first barrier layer in the first direction (fig.2 shows that the length of layer 107 is longer where it is horizontal than the part protruding).  
Regarding Claim 9, The organic light emitting display device of claim 1, Choi (Fig.2) discloses wherein the first barrier layer (107) that has the waveform (in A3  area) is located between a display area (A2 area) at which images are configured to be displayed and the through hole (A1 area).  
Regarding Claim 10, The organic light emitting display device of claim 9, Choi (Fig.2) discloses wherein the first barrier layer (107) comprises a first intermediate barrier layer (middle part of 107 that has a step shape between A2 and A3) which connects the first barrier layer that is located at the display area (107 in A2 area) and the first barrier layer that has the waveform (107 in A3 area).  
Regarding Claim 11, The organic light emitting display device of claim 10, Choi (Fig.2) discloses wherein the first intermediate barrier layer (middle 170 between A2 and A3) extends upward from the first barrier layer that has the waveform (from left to right).  
Regarding Claim 12, The organic light emitting display device of claim 10, Choi (Fig.2) discloses wherein the first intermediate barrier layer (middle 170 between A2 and A3) extends downward from the first barrier layer (from left where A2 is going toward the center) that has the waveform.  
Regarding Claim 13, The organic light emitting display device of claim 1, Choi (Fig.2) discloses wherein the flexible substrate further comprises a second substrate layer (109; [0067]) disposed on the first barrier layer (107) and a second barrier layer (110; [0103]) disposed on the second substrate layer (109), and the second barrier layer (110) protrudes with respect to the second substrate layer (109) at the groove.  
Regarding Claim 14, The organic light emitting display device of claim 13, Choi (Fig.2) discloses wherein the second barrier layer (110) that protrudes has a waveform (Fig. 2 shows that layer 107 has lots of grooves and protrusion that are shown from the side view which makes it a waveform depicted in Fig  4B).
Regarding Claim 15, The organic light emitting display device of claim 14, Choi (Fig.2) discloses wherein the waveform of the second barrier layer (110) corresponds to the waveform of the first barrier layer (107; part of 110 protrusion correspond to the protrusions of 107).  
Regarding Claim 16, The organic light emitting display device of claim 13, Choi (Fig.2) discloses wherein the second barrier layer (110) that protrudes is planar.  
Regarding Claim 17, Choi (Fig.2) discloses an organic light emitting display device comprising: 
a substrate (comprising {100, 101, 103, 107, 109, 110}) including a display area (A2), a through area (A1), and a peripheral area (NA, A3; fig.1) and having a groove (RC) that is undercut and defined at the peripheral area (A3);
an organic light emitting element (200; [0067]) disposed on the substrate (100, 101, 103, 107) at the display area (A2);  
a common layer (220; [0069]) disposed on the substrate (100, 101, 103, 107) at the peripheral area and disconnected by the groove (RC); and 
a sealing member (300) disposed on the organic light emitting element (200) and the common layer (220), wherein the substrate comprises a substrate layer (100, 101, 103) and a barrier layer (107) that is disposed on the substrate layer and protrudes with respect to the substrate layer, and the barrier layer (107) on the peripheral area has a waveform (Fig. 2 shows that layer 107 has lots of grooves and protrusion that are shown from the side view which makes it a waveform depicted in Fig  4B).
Regarding Claim 18, The organic light emitting display device of claim 17, Choi (Fig.2) discloses wherein the peripheral area (A3) is located between the display area (A2) and the through area (A1), and the barrier layer (107) has a straight line shape in a first direction (vertical direction) in which the barrier layer protrudes, and has the waveform in a second direction (horizontal direction) that is perpendicular to the first direction.  
Regarding Claim 19, The organic light emitting display device of claim 18, Choi (Fig.2) discloses wherein the peripheral area (A3) surrounds the through area (A1), the display area (A2) surrounds the peripheral area (A3), and the barrier layer (107) has the straight line shape in a direction that passes through a center of the through area (vertical) and has the waveform in a circumferential direction with respect to the center (horizontal and around the vertical direction).  
Regarding Claim 21, The organic light emitting display device of claim 1, Choi ([0054]) discloses wherein the first substrate layer includes one or more selected from a group consisting of polyimide (PI), polyethylene naphthalate (PEN), polyethylene terephthalate (PET), polyarylate, polycarbonate (PC), polyetherimide (PEI), and polyethersulfone (PES).  
Regarding Claim 22, The organic light emitting display device of claim 13, Choi ([0100]) discloses wherein the second substrate layer (109) includes one or more selected from a group consisting of polyimide (PI), polyethylene naphthalate (PEN), polyethylene terephthalate (PET), polyarylate, polycarbonate (PC), polyetherimide (PEI), and polyethersulfone (PES).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Choi.

Regarding Claim 3, The organic light emitting display device of claim 2, Choi discloses the claimed invention except for waveform dimensions wherein in the second direction, the waveform has ridges (vertical Height of 410,420) and valleys (horizontal distance between adjacent ones of {410,420}), and a ratio of a height difference between the ridges and the valleys to a distance between adjacent ones of the ridges is in a range from about 1/5 to about 5, though   Choi’s figure 4 depicts that some comparative dimensional ratio where height of ridge is smaller than distance between adjacent ones of the ridges.
Notwithstanding, the Applicant has not presented persuasive evidence that the claimed comparative range from about 1/5 to about 5 is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed shape); in fact Applicant  disclosure multiple ratio and some of those are other than “range from about 1/5 to about 5”   Also, the applicant has not shown that the claimed waveform shape characterized by “range from about 1/5 to about 5” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art.  MPEP 2144.04.IV.B cited that T”he court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)”.  Thus, it would have been obvious to add the claimed shape characterized by ridge height and distance through the valley of the waveform (having a ratio of a height difference between the ridges and the valleys to a distance between adjacent ones of the ridges is in a range from about 1/5 to about 5) to the rest of the claimed invention.
Regarding Claim 4, The organic light emitting display device of claim 3, Choi discloses the claimed invention except for waveform dimensions wherein the ratio of the 
Notwithstanding, the Applicant has not presented persuasive evidence that the claimed comparative range from about 1/2 to about 2 is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed shape); in fact Applicant  disclosure multiple ratio and some of those are other than “range from about 1/2 to about 2”   Also, the applicant has not shown that the claimed waveform shape characterized by “range from about 1/2 to about 2” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art.  MPEP 2144.04.IV.B cited that T”he court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)”.  Thus, it would have been obvious to add the claimed shape characterized by ridge height and distance through the valley of the waveform (having a ratio of a height difference between the ridges and the valleys to a distance between adjacent ones of the ridges is in a range from about 1/2 to about 2) to the rest of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAJAR KOLAHDOUZAN whose telephone number is (571)270-5842. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 5712721864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAJAR KOLAHDOUZAN/           Examiner, Art Unit 2898